Citation Nr: 9907809	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  93-17 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for a chronic sinus 
disability.

2.  Entitlement to service connection for chest pain, 
currently diagnosed as hiatal hernia.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from January 1973 
to July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to service connection for a 
chronic sinus disability and for chest pain diagnosed as 
hiatal hernia.  

On appeal, the Board remanded the case to the RO for further 
developments by decision dated in June 1995.  In part, it was 
unclear to the Board at that time whether the veteran's claim 
for chest pain was intended as a new claim for chest pain as 
a result of other than a hiatal hernia, or was a claim as is 
listed on the title page.  Consideration resulted in 
additional review of the issue on the title page, with 
reference to the hiatal hernia.  

On remand, the RO adjudicated the issue of service connection 
for chest pain caused by some disorder other than a hiatal 
hernia, but that issue has not otherwise been developed for 
appellant review.  As such, the issue of entitlement to 
service connection for chest pain as a direct claim (other 
than related to a hiatal hernia) is not before the Board at 
this time.  

On another procedural matter, at the time of the prior 
remand, it was noted that there had been a prior denial of 
service connection for several gastrointestinal disorders to 
include a hiatal hernia.  It appears on closer review, that 
the notice of denial of service connection may have been 
inadequate.  The RO has continued to adjudicate these claims 
on a de novo basis, and in view of the foregoing, the Board 
will do likewise.




FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  In-service complaints of sinus congestion were 
manifestations of a disability that is shown to have been 
acute and transitory, and which resolved without residuals.

3.  The post-service diagnosis of allergic rhinitis is not 
clinically shown to be etiologically or causally related to 
the in-service complaints of sinus congestion or to any in-
service occurrence or event. 

4.  The veteran had not presented any competent evidence of a 
relationship between in-service sinus congestion and his 
currently diagnosed allergic rhinitis. 

5.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of a chronic 
gastrointestinal disorder manifested by complaints of chest 
pain.

6.  A hiatal hernia was not established until many years 
after service, and has not been shown to be related to 
service or to any occurrence or event therein.


CONCLUSIONS OF LAW

1.  A chronic sinus disability was not incurred in or 
aggravated during the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.303 (1998).

2.  Chest pain, currently diagnosed as hiatal hernia, was not 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998); that is, he has presented claims 
that are plausible.  His evidentiary assertions are presumed 
credible for this determination.  Further, he has not alleged 
nor does the evidence show that any records of probative 
value, which could be associated with the claims folder and 
that have not already been sought, are available.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by § 5107(a), has been satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I.  Entitlement to Service Connection for a Chronic Sinus 
Disability

Service medical records reveal that the veteran sought 
treatment for an upper respiratory infection and nasal 
congestion in September 1974.  He was treated with Ornade and 
Afrin nasal drops.  In January 1975, he reported flu-like 
symptoms and post nasal drip.  In February and March 1975, he 
was noted to have sinus problems and nasal congestion due to 
possible allergies and was reported to have "chronic" 
sinusitis on the left frontal sinus.  He was treated with 
Afrin nasal drops, Ornade, saline drops, and instructed to 
avoid smoking, chemical fumes, etc.  He also had several 
episodes of pneumonia.  The February 1975 separation 
examination report demonstrates a normal clinical evaluation 
of the veteran's sinuses, although he self-reported problems 
with his sinuses and chest on the form itself.  

Post service medical records are negative for a sinus 
disorder until many years after service.  For example, the 
veteran sought private medical treatment in early 1979 
through mid-1980 for a variety of medical problems, which did 
not include chronic sinusitis.  Further, he was hospitalized 
in June 1980 for chronic alcoholism and drug abuse but no 
mention was made of a history of chronic sinus problems.  He 
was hospitalized again in April 1983 and in June 1983 
essentially for alcohol abuse, with additional diagnoses of 
general anxiety disorder, alcoholic liver disease, alcoholic 
gastritis, rule out duodenal polyps, dental caries, a suicide 
attempt, and chronic headaches.  In November 1983, he was 
hospitalized for colonic polyps, acute duodenitis, and hiatus 
hernia, and again in February 1984 for abdominal complaints.  
No mention of a chronic sinus disorder was made during any 
hospitalization.  

Additional outpatient treatment records show treatment in 
1984 for chest congestion and rule out pneumonia but are also 
negative for a chronic sinus problem.  In July 1987, the 
veteran was hospitalized with recurrent adenomatous polyps of 
the colon, alcohol dependence, anxiety neurosis, chronic 
periodontitis, and dental carries.  In an August 1987 private 
physician statement, the veteran's diagnoses included angina 
pectoris, adenomatous polyps, and alcohol dependence.  In 
August 1992, he filed a claim for, among other things, a 
sinus problem.  

In a VA sinus examination report, the examiner noted that the 
veteran was treated in service for upper respiratory 
infections and nasal congestion and an in-service diagnosis 
of chronic left frontal sinusitis was made, but no X-ray 
confirmation of the diagnosis was present.  An X-ray in May 
1991 reportedly was suggestive of acute sinusitis, right 
maxillary.  The veteran related a history of having sinus 
problems, which began in military service.  Symptoms included 
frontal headaches, nasal congestion, and greenish nasal 
discharge.  He reported that he had had nasal surgery in 1993 
and 1994 at the Birmingham VA Medical Center, which helped 
temporarily, but the headaches had reoccurred.  He described 
year around nasal congestion, worse during pollen season, 
with green nasal discharge.  He used Goody powders, warm 
compresses, and saline spray.  He was vague about his use of 
antibiotics but claimed that he had a refillable prescription 
for ampicillin and had been treated for 10-15 sinus 
infections over the past year, most recently three days 
previously, primarily at Tuskegee VA Medical Center.  

Physical examination revealed that the ear canals were clear 
and the tympanic membranes were intact.  The pharynx was 
within normal limits.  The external nose was slightly 
asymmetrical in appearance, but the nasal septum was not 
noticeably deviated.  Nasal passages were clear, and without 
discharge or mucosal changes.  There was no significant 
tenderness to percussion over the frontal or maxillary areas 
of the face.  The CT of the sinuses was normal.  The final 
diagnoses included allergic rhinitis, and history of 
recurrent sinusitis and previous sinus surgery.  The examiner 
concluded that there was no evidence of chronic sinusitis but 
the veteran reported a history of recurrent episodes of sinus 
infections.  The examiner noted that the veteran had 
considerable problems with allergic rhinitis and it was 
within the realm of possibilities that he could have 
recurrent episodes of acute sinusitis but there was currently 
no evidence of chronic sinus infection.  The recurrent 
headaches were found to be of uncertain etiology.  The 
examiner was unable to relate a history of left frontal 
sinusitis in service to the veteran's present lack of 
evidence of chronic sinusitis.

Based on the evidence outlined above, the Board finds that 
the competent evidence of record does not establish that 
there is an etiological or causal relationship between the 
veteran's currently claimed sinus disorder and his in-service 
complaints of sinus congestion, his contentions to the 
contrary notwithstanding.  It is noted that the sinus 
disorder was noted to be "chronic" in service.  The law 
requires more than just that finding, however.  See 38 C.F.R. 
§ 3.303.  Significantly, there is no objective medical 
evidence showing any treatment for a chronic or continuing 
sinus disorder or even any mention of a sinus problem at any 
of several post-service hospitalizations or outpatient 
treatment records.  Further, the veteran has reported 
undergoing sinus surgery in 1993 and 1994 at Birmingham VA 
Medical Center.  These records are not associated with the 
claims file.  The Board notes, however, that even if the 
veteran underwent such a procedure, surgery many years post-
service would not be particularly probative as to the onset 
of the claimed pathology.  The Board also finds it 
significant that, in September 1994 correspondence asking for 
"reconsideration" of service connection for a sinus 
disorder, the veteran failed to even mention that he had 
undergone any type of nasal surgery, but rather asserted that 
he had been previously denied service connection for failure 
to report for an examination.

Moreover, the veteran testified that he had been treated for 
10-15 sinus infections in the year preceding his VA 
examination, primarily at Tuskegee VA Medical Center.  
However, outpatient treatment records from Tuskegee VA 
Medical Center for the period from March 1997 through May 
1998 (just prior to the time of the VA examination in June 
1998) failed to show even one reported incident of a sinus 
infection.  There is simply no competent evidence 
establishing or even suggesting the existence of a 
relationship between in-service complaints of a sinus 
disorder and the veteran's currently claimed chronic 
sinusitis.  In that regard, the Board reiterates that there 
is no evidence showing a current chronic sinus disability, 
nor was the most recent VA examiner able to establish such a 
connection.  

The Board also notes that the service medical records were 
negative for a sinus disorder at the time of service 
separation and there appears to be no treatment for many 
years after service.  By the veteran's own statements, he 
underwent surgery on his sinuses nearly 20 years after 
service separation.  Although he testified that he was 
treated for a sinus disorder almost immediately after service 
separation, there is no evidence showing a diagnosis of a 
sinus disorder at that time.  Because the objective evidence 
of record fails to establish a relationship between the 
veteran's in-service sinus disorder and his currently claimed 
sinus disorder, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a chronic sinus disorder.

Even accepting that the veteran experienced symptoms of a 
sinus disorder in service, available competent evidence has 
failed to demonstrate continuity of symptoms sufficient to 
support of claim of entitlement to service connection for a 
chronic sinus disorder or to connect the in-service symptoms 
with his current claimed disability.  As previously noted, 
there is no current competent evidence of a diagnosis of a 
chronic sinus disorder, and by his own statements underwent a 
surgical procedure nearly 20 years after separation from 
service.  Thus, the objective evidence or records fails to 
satisfy the continuity of symptomatology required to support 
the claim for entitlement to service connection.  In the 
absence of competent, credible evidence of continuity of 
relevant symptomatology, service connection is not warranted 
for a chronic sinus disorder.

II.  Entitlement to Service Connection for Chest Pain, 
Currently Diagnosed as Hiatal Hernia

Historically, the veteran filed a claim for a stomach 
condition in November 1983.  By rating decision dated in 
April 1984, the RO denied entitlement for service connection 
for a stomach disorder, to include hiatal hernia, acute 
duodenitis, or colonic polyps on the basis that the service 
medical records were negative for a chronic stomach disorder.  
However, there is no evidence that the veteran was adequately 
notified of the denial or that it included a claim for chest 
pain.  Thus, there was no final claim as to this issue.  
Thus, as noted above, de novo review is indicated.

Service medical records reveal that the veteran sought 
treatment in March 1974 for a four day history of chest pain.  
On physical examination, the pain was noted to be in the 
epigastrium, possibly helped by food, with a questionable 
intolerance for greasy food.  The clinical impression was 
hyperacidity, and possible gastritis vs. ulcer.  In January 
1975, he complained of chest pain in the right sternum but 
was being treated for pneumonia; there were no 
gastrointestinal symptoms at that time.  The February 1975 
separation examination report demonstrates a normal clinical 
evaluation of the veteran's abdomen and viscera.  In 
addition, there is no indication of any inservice history of 
a chronic stomach disorder associated with chest pain.

Post service medical records reveal that the veteran sought 
private treatment in September 1979 and April 1980 for 
complaints of abdominal pain and vomiting.  The clinical 
impression was a small epigastric hernia.  He was 
hospitalized in April 1983 and June 1983 for alcohol abuse 
and an attempted suicide and was noted to have a history of 
alcoholic gastritis.  There was no further mention of chest 
pain or gastrointestinal symptoms at that time.  In November 
1983, he was hospitalized with abdominal pain and vomiting 
blood.  A gastrointestinal work-up revealed hiatus hernia, 
acute duodenitis, and a bleeding polyp at the splenic flexure 
of the colon.  He was treated with Mylanta and eventually 
underwent an exploratory laparotomy, colotomy, and 
polypectomy.  Six weeks later, he was readmitted for reported 
blood in the stool and was found to have small internal 
hemorrhoids with no bleeding.  Additional hospital records 
and outpatient treatment notes show treatment for recurrent 
adenomatous polyp of the sigmoid colon, and recent treatment 
for abdominal pain, diarrhea, peptic ulcer disease, and 
nonspecific abdominal pain.

The evidence does not establish that there is an etiological 
or causal relationship between the veteran's reported hiatal 
hernia and his in-service complaint of chest pain, his 
contentions to the contrary notwithstanding.  First, there is 
only a single isolated complaint of chest pain associated 
with a gastrointestinal disorder noted in the service medical 
records.  Further, at the time of service separation, the 
veteran's abdomen was noted to be normal.  In addition, he 
did not initially seek treatment for gastrointestinal 
complaints until, at the earliest, 1979, over four years 
after service separation.  At the time of treatment, he made 
no mention of a relationship to active duty service.  
Moreover, the veteran was not diagnosed with hiatus hernia, 
acute duodenitis, and colonic polyps until 1983, nearly eight 
years after service separation.  At the time of diagnosis, 
his symptomatology did not include chest pain.  Finally, and 
significantly, none of the medical examiners attributed his 
gastrointestinal disorders to his active service, nor did 
they indicate that the disorders were of long standing 
duration, and duodenitis was specifically noted to be acute.  
Accordingly, the Board finds that the objective evidence of 
record fails to establish a relationship between a single in-
service incident of chest pain associated with a 
gastrointestinal disorder and the veteran's currently 
diagnosed hiatus hernia and the preponderance of the evidence 
is against the veteran's claim for service connection.

In conclusion, with respect to both claims, the Board has 
considered the veteran's statements that he has continually 
suffered from a sinus disorder and a gastrointestinal 
disorder since separation from service in 1975.  Although his 
statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability as he has not shown to 
have the qualifications to render such opinions.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  The veteran's 
assertions are not deemed to be credible in light of the 
other objective evidence of record showing no continuing 
findings indicative of a chronic sinus disorder or a 
gastrointestinal disorder.  The veteran lacks the medical 
expertise to offer an opinion as to the existence of any 
current claimed sinus or gastrointestinal pathology, as well 
as to medical causation of any current claimed disability.  
Id.  In the absence of competent, credible evidence of 
continuity of relevant symptomatology, service connection is 
not warranted for either claim.

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's claimed chronic sinus disorder and 
gastrointestinal disorder were incurred in or aggravated by 
service.  Clearly, the preponderance of the evidence is 
against the claims.  Thus, the Board concludes that the 
veteran's claims for service connection for a chronic sinus 
disorder and for chest pain, currently diagnosed as hiatal 
hernia, must be denied.


ORDER

Entitlement to service connection for a chronic sinus 
disability is denied.

Entitlement to service connection for chest pain, currently 
diagnosed as hiatal hernia, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

